Order entered November 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01599-CV

                             VICTOR MALDONADO, Appellant

                                                V.

                  SUMEER HOMES, INC., PALMER DRYWALL, L.L.C.,
                   AND ISC BUILDING MATERIALS, INC., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-01137-E

                                            ORDER
       On November 22, 2013, appellant filed an unopposed motion for an extension of time to

file a reply brief in response to the brief of appellee, Palmer Drywall, L.L.C. and an unopposed

second motion for an extension of time to file reply briefs in response to the briefs of appellees,

Sumeer Homes, Inc. and ISC Building Materials, Inc.           We GRANT appellant’s motions.

Appellant shall file its respective reply briefs on or before December 27, 2013.


                                                      /s/   ADA BROWN
                                                            JUSTICE